      6:20-cv-02604-JMC         Date Filed 12/28/20       Entry Number 17        Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               GREENVILLE DIVISION

Randall Loyis Simpson,              )                    Civil Action No.: 6:20-cv-02604-JMC
                                    )
                        Plaintiff,  )
                                    )
               v.                   )                              ORDER
                                    )
Felicia Wilson, Chris Neal,         )
                                    )
                       Defendants.  )
___________________________________ )

       Plaintiff Randall Loyis Simpson, while a pretrial detainee at the Florence County Detention

Center (“the Detention Center”) proceeding pro se and in forma pauperis, filed this action pursuant

to 42 U.S.C. § 1983 against Defendants Felicia Wilson, and Chris Neal, alleging violations of his

constitutional rights as protected by the First, Eighth, Fifth, and Fourteenth Amendments. (ECF

No. 1 at 4.) He further contends Defendants, employees at the Detention Center, were deliberately

indifferent to his medical needs, negligently denied him medical care, caused him to suffer mental

and emotional injury, and engaged in medical malpractice. (Id. at 4, 5.)

       This matter is before the court upon review of the Magistrate Judge’s Report and

Recommendation (“Report”) (ECF No. 14). On October 6, 2020, the Magistrate Judge

recommended that the court dismiss this action with prejudice and without issuance and service of

process. (See id. at 7.) Specifically, the Magistrate Judge observed that Plaintiff had (1) failed to

file an amended complaint within the time provided1; and (2) failed to state a claim for medical

indifference under 42 U.S.C. § 1983. (ECF No. 14 at 1, 7.)

       The Magistrate Judge’s Report is made in accordance with 28 U.S.C. § 636(b)(1) and Local



1
  Plaintiff failed to file an amended complaint within the time provided to correct deficiencies
identified by a Magistrate Judge’s Order issued on September 4, 2020. (ECF No. 14 at 1.)
                                                 1
      6:20-cv-02604-JMC          Date Filed 12/28/20       Entry Number 17        Page 2 of 3




Civil Rule 73.02 for the District of South Carolina. The Magistrate Judge only makes a

recommendation to this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The

recommendation has no presumptive weight and the responsibility to make a final determination

remains with the court. See id. The court reviews de novo only those portions of the Report to

which specific objections are filed.2 See Diamond v. Colonial Life & Acc. Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005). The court reviews those portions which are not specifically objected to only

for clear error. See id. at 316. The court may accept, reject, or modify, in whole or in part, the

Magistrate Judge’s recommendation or recommit the matter with instructions. See 28 U.S.C. §

636(b)(1).

       The parties were advised of their right to file objections to the Report. (See ECF No. 14 at

8.) However, none of the parties filed objections to the Report.

       In the absence of objections to the Magistrate Judge’s Report, this court is not required to

provide an explanation for adopting the recommendation. See Camby v. Davis, 718 F.2d 198, 199

(4th Cir. 1983). Rather, “in the absence of a timely filed objection, a district court need not conduct

a de novo review, but instead must ‘only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins. Co., 416

F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Furthermore, failure to file specific written objections to the Report results in a party’s waiver of

the right to appeal from the judgment of the District Court based upon such recommendation. 28

U.S.C. § 636(b)(1); Thomas v. Arn, 474 U.S. 140 (1985).




2
 An objection is specific if it “enables the district judge to focus attention on those issues—factual
and legal—that are at the heart of the parties' dispute.” One Parcel of Real Prop. Known As 2121
E. 30th St., 73 F.3d 1057, 1059 (10th Cir. 1996) (quoting Thomas v. Arn, 474 U.S. 140, 147
(1985)).
                                                  2
      6:20-cv-02604-JMC        Date Filed 12/28/20       Entry Number 17        Page 3 of 3




       After a thorough review of the Report and the record in this case, the court finds the Report

provides an accurate summary of the facts and law and does not contain clear error. Therefore, the

court ACCEPTS the Magistrate Judge’s Report and Recommendation (ECF No. 14) and

DISMISSES the case with prejudice and without issuance and service of process pursuant to Fed.

R. Civ. P. 41(b).

       IT IS SO ORDERED.




                                                               United States District Judge
December 28, 2020
Columbia, South Carolina




                                                 3
